    Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 1 of 25



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,
                                   S3 15-cr-00155 (RNC)
      v.
                                   April 17, 2020
ROSS SHAPIRO and
MICHAEL GRAMINS,

                   Defendants.




      MEMORANDUM OF LAW IN REPLY TO THE GOVERNMENT’S
      RESPONSE TO DEFENDANTS’ POST-APPEAL SUPPLEMENTAL
          MEMORANDA IN SUPPORT OF RECONSIDERATION




                                      Mukasey Frenchman & Sklaroff LLP
                                      2 Grand Central Tower
                                      140 E. 45th St., 17th Floor
                                      New York, New York
                                      Tel (212) 466-6400

                                      Attorneys for Michael Gramins
            Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 2 of 25



                                                     TABLE OF CONTENTS

PRELIMINARY STATEMENT .....................................................................................................1
BACKGROUND .............................................................................................................................2
ARGUMENT .................................................................................................................................4
I. The Court Should Grant Gramins’ Motion for Reconsideration .............................................. 4

   A.        The Second Circuit’s Decision Does Not Foreclose Gramins’ Rule 29 Argument ......... 4
   B.        The Government Did Not Establish A “Nexus” Between its Counterparty Witnesses
             and the Mainstream Thinking Of Investors in the RMBS Market................................... 6
II. The Court Should Enter a Judgment of Acquittal Because Gramins’ Due Process Rights Were
    Violated ......................................................................................................................................9

   A.        Neither Gramins nor Johnson Foreclose Gramins’ Due Process Arguments ................ 10
   B.        Bogucki Warrants Reconsideration of the Court’s Due Process Decision ..................... 14
   C.        Gramins’ Due Process Rights Were Violated in This Case ........................................... 16
CONCLUSION ..............................................................................................................................21




                                                                         i
           Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 3 of 25



                                               TABLE OF AUTHORITIES

Cases

Chatin v. Coombe,
       561 U.S. 1 (2010) .............................................................................................................. 10

Holder v. Humanitarian Law Project,
       186 F.3d 82 (2d Cir. 1999)................................................................................................ 10

Inturri v. City of Hartford, Conn.,
        365 F. Supp. 2d 240 (D. Conn. 2005) ............................................................................... 10

United States v. Litvak,
       808 F.3d 160 (2d Cir. 2015).......................................................................................... 5, 19

United States v. Bogucki,
       No. 18-CR-00021, 2019 WL 1024959 (N.D. Cal. Mar. 4, 2019) .............................. passim

United States v. Gramins,
       939 F.3d 429 (2d. Cir. 2019)...................................................................................... passim

United States v. Jabar,
       No. 09-CR-170, 2017 WL 4276652 (W.D.N.Y. Sept. 27, 2017) ..................................... 13

United States v. Johnson,
       945 F.3d 606 (2d Cir. 2019)....................................................................................... passim

United States v. Lanier,
       520 U.S. 259 (1997) .................................................................................................... 10, 18

United States v. Litvak,
       889 F.3d 56 (2d Cir. 2018).......................................................................................... 2, 5, 6

United States v. O'Garro,
       700 F. App'x 52 (2d Cir. 2017) ......................................................................................... 13

United States v. Saathoff,
       708 F. Supp. 2d 1020 (S.D. Cal. 2010) ............................................................................. 18

United States v. Shapiro,
       No. 3:15-cr-155, 2018 WL 2694440 (D. Conn. June 5, 2018) ........................................... 2


Other

U.S. Const. amend. V...................................................................................................................... 9




                                                                     ii
        Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 4 of 25



       Defendant Michael Gramins, by his counsel, respectfully submits this Memorandum of

Law in reply to the Government’s Response to Defendants’ Post-Appeal Supplemental

Memoranda in Support of Reconsideration.

                                PRELIMINARY STATEMENT

       In its most recent submission, the government continues to distort the Second Circuit’s

decision in United States v. Gramins, 939 F.3d 429 (2d. Cir. 2019) (the “Appellate Decision”), and

to stretch the Court’s holding far beyond its scope. The government erroneously claims that the

Appellate Decision forecloses Gramins’ ability to argue that the government failed to establish a

“nexus” between its counterparty witnesses and the mainstream thinking in the RMBS market, and

inaccurately maintains that the Appellate Decision resolves the serious due process concerns

underlying this case.

       The Second Circuit did not opine on the sufficiency of the government’s “nexus” evidence,

nor did its decision have any bearing on the question of whether Gramins’ due process rights have

been violated. Instead, the Second Circuit ruled on a single, discrete issue – whether this Court

abused its discretion in granting Gramins’ motion for a new trial under Rule 33 of the Federal

Rules of Criminal Procedure. The government’s attempt to improperly capitalize on cherry-picked

language to extend the Court’s decision beyond the issue presented should be rejected.

       The trial evidence, even viewed in the light most favorable to the government, failed to

establish the requisite “nexus” between the government’s counterparty “victims” and the RMBS

market at large. To the contrary, the record in this case is replete with powerful proof that

deceptive negotiating tactics were so rampantly used by both broker-dealers and buy-side

counterparties that no reasonable investor in this market would have found misstatements about

Nomura’s acquisition costs to be material. Accordingly, under the Second Circuit’s holding in

United States v. Litvak (“Litvak II”), 889 F.3d 56 (2d Cir. 2018), the single count of conviction in
        Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 5 of 25



this case cannot stand. And nothing the Court said in the Appellate Decision forecloses this Court

from entering a judgment of acquittal under Rule 29.

       Moreover, the due process problems with this case – about which the Court has expressed

concern since day one – have only grown stronger with time. The trial evidence makes it

abundantly clear that Gramins could not have been on notice of the illegality of his conduct, and

the government’s utterly arbitrary approach to addressing identical conduct – ranging from FINRA

proceedings, to SEC civil actions, to criminal prosecutions, to no regulatory, civil or criminal

response at all – makes clear that Gramins’ due process rights have been violated.

       The Court should grant Gramins’ motion for reconsideration.


                                        BACKGROUND

       On June 15, 2017, a jury convicted Gramins of Count One of the Third Superseding

Indictment (conspiracy), acquitted him on Counts Two, Four, Five, Six, Seven, and Eight, and was

unable to reach a verdict on Counts Three (securities fraud) and Nine (wire fraud). Gramins

thereafter filed a motion for a judgment of acquittal on Counts One, Three, and Nine pursuant to

Rule 29 of the Federal Rules of Criminal Procedure, and a motion for a new trial on Count One

pursuant to Rule 33. ECF No. 476.

       On June 5, 2018, this Court entered an order denying Gramins’ Rule 29 motion but granting

his Rule 33 motion. See United States v. Shapiro, No. 3:15-cr-155, 2018 WL 2694440 (D. Conn.

June 5, 2018). On June 27, 2018 – at the Court’s suggestion – Gramins filed a motion for

reconsideration of the Court’s Rule 29 decision in which he argued that the government failed to

establish at trial, as required by the Second Circuit’s decision in Litvak II, a “nexus” between the

testimony of its counterparty witnesses and reasonable investors in the RMBS market. ECF No.




                                                 2
        Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 6 of 25



520 (the “MFR”). Gramins also argued that the Court should reconsider its prior ruling on

Gramins’ due process claims. The MFR remains sub judice.

       On March 12, 2019, while the government’s appeal of this Court’s Rule 33 decision was

pending, Shapiro and Gramins filed a supplemental brief in support of their respective MFRs,

arguing that the Northern District of California’s decision in United States v. Bogucki, No. 18-CR-

00021, 2019 WL 1024959 (N.D. Cal. Mar. 4, 2019) provides further support for their materiality

and due process arguments. ECF No. 539.

       On December 19, 2019, after Gramins’ conviction was reinstated by the Second Circuit,

the government filed a supplemental opposition to Gramins’ MFR, arguing that it should be denied

in light of both the Appellate Decision and the Second Circuit’s decision in United States v.

Johnson, 945 F.3d 606 (2d Cir. 2019). ECF No. 542. Gramins filed a response to the government’s

supplemental opposition on January 6, 2020. ECF No. 544 (the “Post-Appeal Brief”).

       On March 4, 2020, the Court held a telephonic status conference during which it advised

the parties that “it would be in everybody’s interest if I asked you to provide me with some

additional help with regard to [the defendants’ motions for reconsideration].” Status Conference

of March 4, 2020, Tr. 4:3-5 (ECF No. 551). Specifically, the Court stated:

       In [their post-Appellate Decision] memos, both Mr. Gramins and Mr. Shapiro take
       the position that [the Appellate Decision] does not foreclose relief on the due
       process claim that they lacked fair notice that their conduct was criminal. In
       addition, Mr. Gramins argues that the Second Circuit's opinion does not foreclose
       relief on the ground that the evidence submitted at the trial was insufficient to
       establish a nexus between the testimony of the counterparties concerning the
       significance they attached to the misstatements on the one hand and, on the other,
       mainstream thinking of investors in the market. Mr. Gramins reminds us that
       dishonesty in the RMBS market was rampant and counterparties not only knew to
       be wary of statements made by broker/dealers in negotiations, but engaged in
       misrepresentations themselves.

       I think no matter what happens with this case, it will be helpful to have the
       government respond to these arguments pointing out why the defendants are wrong
       in believing that they can still get out from under the case, notwithstanding the


                                                3
        Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 7 of 25



       Court of Appeals opinion. I think it would be helpful if the defendants were to have
       the final word.

Id. at Tr. 4:18-5:15.

       On April 3, 2020, the government filed a Response to Defendants’ Post-Appeal

Supplemental Memoranda in Support of Reconsideration, arguing that the Appellate Decision

forecloses reconsideration of the Court’s denial of the defendants’ Rule 29 motions, and that the

Court should not reconsider its denial of the defendants’ due process arguments. ECF No. 553

(“Gov. Br.”).

       This submission follows.

                                         ARGUMENT

I.     The Court Should Grant Gramins’ Motion for Reconsideration

       A. The Second Circuit’s Decision Does Not Foreclose Gramins’ Rule 29 Argument

       The government maintains that the relief sought in Gramins’ MFR is “foreclosed” by the

Appellate Decision, arguing that “the Court of Appeals explicitly endorsed this Court’s rejection

of the Rule 29 motion.” Gov. Br. at 1. This is an incorrect and overbroad reading of the Appellate

Decision.

        The sole issue before the Second Circuit was whether this Court abused its discretion in

granting Gramins’ motion for a new trial pursuant to Rule 33. See Gramins, 939 F.3d at 447 (“The

question before us today is . . . not whether the government introduced evidence sufficient to

support the jury’s conviction of Gramins on its theory of materiality, but whether the presentation

of that evidence at trial gave the government an unfair advantage in pressing that theory to the

jury.”). The question of whether the evidence was sufficient to sustain Gramins’ conviction under

Rule 29 was, by the Second Circuit’s own explicit framing, not before the Court, and its opinion

therefore cannot have resolved that issue.



                                                4
        Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 8 of 25



       Notwithstanding the narrow nature of the issue on appeal, the government broadly claims

that the Second Circuit made a “rare mid-case ratification of the Court’s Rule 29 decision” when

it stated that “[t]he district court . . . properly applied our holdings in [Litvak I and Litvak II] in

denying Gramins’s motion for judgment of acquittal.” Gov. Br. at 2 (citing Gramins, 939 F.3d at

447). Given the Court’s own view regarding the limited scope of its opinion, its reference to its

prior holdings in Litvak I and II – namely, that counterparty testimony regarding the importance

of a defendant’s misrepresentations can support a securities fraud conviction – simply cannot be

read as foreclosing this Court’s authority to dismiss the conviction in this case. No matter how

much the government twists the Second Circuit’s holding, nothing the Court said renders the

misstatements in this case material as a matter of law. Cf. Litvak I, 808 F.3d at 177-78; Litvak II,

889 F.3d at 67. Thus, nothing in the Appellate Decision precludes this Court from reconsidering

and granting Gramins’ Rule 29 motion.

       The government further distorts the Appellate Decision by claiming that the Second Circuit

“had to . . . conclude (under Litvak II) that Wollman’s testimony . . . was not idiosyncratic, i.e.,

was in line with others in the market.” Gov. Br. at 3 (citing Gramins, 939 F.3d at 449-50).

Nowhere in its decision did the Court broadly opine that the entirety of Wollman’s testimony

paralleled the mainstream thinking of the RMBS market. Instead, in order to resolve the discrete

issue on appeal, the Second Circuit narrowly held that Wollman’s use of terms like “brokering”

and “facilitating” did “not contain erroneous statements of agency law" and was in line with the

way that other counterparty witnesses described the role of broker-dealers in the RMBS market.

See Gramins, 939 F.3d at 449-50; see also id. at 454 n.14 (“Unlike the testimony that concerned

us in Litvak II, Wollman’s testimony was within ‘mainstream thinking of investors in that market,’




                                                  5
          Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 9 of 25



and did not suggest that reasonable investors in the RMBS market might have considered Gramins

their agent.” (internal citation omitted)).

         The Appellate Decision, therefore, does not foreclose this Court from granting Gramins’

MFR.

         B. The Government Did Not Establish A “Nexus” Between its Counterparty
            Witnesses and the Mainstream Thinking Of Investors in the RMBS Market

         At trial, the government made no attempt to establish a link between the viewpoints of its

counterparty witnesses and the mainstream thinking of the RMBS market. This alone is fatal to

the government’s case. See Litvak II, 889 F.3d at 65 (it is the government’s burden to set forth

evidence of a “nexus”).1 However, not only did the government fail to meet its burden, but the

trial record in this case affirmatively demonstrates that no such “nexus” exists.

         As set forth in great detail in the MFR and the Post-Appeal Brief, it is undisputed that (i)

lying was rampant in the RMBS market, (ii) virtually every broker-dealer was using deceptive

negotiating tactics, and (iii) counterparties were well-aware of this conduct and therefore routinely

discounted unverifiable information about broker-dealers’ acquisition costs. See MFR at 12-14

(detailing the prevalence of the tactics in the RMBS market and testimony from the counterparty

witnesses about their skepticism); see also, e.g., Tr. 1279:16-22 (Harrison “approach[ed] trading”

as a “pessimist” and a “skeptic”); Tr. 2225:3-6; Tr. 2220:12-17 (Wollman knew to be “on [his]

guard” during negotiations and that broker-dealers sometimes “spin” and “shade” information).

Indeed, “every trader on Wall Street” used the tactics. Tr. 341:20-24.




1
  In fact, the government seemingly went out of its way to avoid painting a broad picture of the RMBS market by
declining to call a single expert witness or any fact witnesses from four out of the eight “victim” institutions named
in the indictment. Even worse, based on the interview notes that the government turned over to the defense, the
government has never even spoken to three of the eight “victims” about the allegations in this case.


                                                          6
         Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 10 of 25



         It was also clear at trial that buy-side investors regularly made misstatements during

negotiations in order to maximize profits. See MFR at 14-16 (describing the array of dishonest

tactics used by the buy-side); see also, e.g., Tr. 1291:15-20 (“Q. Do you [Zach Harrison] agree

with me that you were giving Mr. Peters the color . . . that you in the last chat described as BS? A.

Yes.”); Tr. 1305:3-1307:9 (Harrison working in tandem with his boss to deceive Feely in order to

execute a trade at a favorable price); Tr. 2389:18-2390:25 (Marks deployed a number of

negotiating tactics, including indicating to dealers that he valued bonds at lower prices than the

ones actually reflected in his model). Nor was the evidence concerning buy-side deception

confined to the examples set forth during the testimony of the counterparty witnesses; the Nomura

witnesses readily confirmed that the buy-side at large regularly attempted to deceive broker-

dealers. See, e.g., Tr. 357:22-24 (counterparties lied “all day” to Dinucci); Tr. 1889:15-1890:7

(experienced salespeople at Nomura warned Chao of the tactics used by the buy-side).2 In fact,

even Zach Harrison’s testimony was replete with complaints about buy-side misconduct. See, e.g.,

Tr. 810:20-21 (“[B]uy side accounts were also engaging in bad protocol.”); Tr. 1179:9-11 (“Not

clear if [the dealer] lied to me or the account lied to him[.]”).

         Against this backdrop, it is impossible to sync the counterparties’ testimony about the

“importance” of Gramins’ misstatements with the viewpoints of objective, reasonable investors in

the RMBS market. See, e.g., Bogucki, 2019 WL 1024959, at *6 (granting a Rule 29 motion

because the government failed to prove materiality “in the context of an arms-length transaction

in which the parties bluffed and ‘BS-[ed]’ each other, operated as principals, looked out for their


2
  The testimony from the Nomura witnesses – that essentially everyone in the RMBS market engaged in the same
conduct – provides a critical distinction between the record in this case and that in Litvak II, where no Jefferies traders
were called as witnesses. That testimony paints a much more realistic and complete picture of the RMBS market as
a whole and makes clear that the few counterparty witnesses called by the government were well-outside the
mainstream thinking of objective, reasonable investors in this market when they testified about the “importance” of
accurate information concerning Nomura’s acquisition costs.



                                                            7
         Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 11 of 25



own interests, and understood the other party to be ‘posturing’”). In fact, Zach Harrison effectively

drew a divide between himself and an objective, reasonable investor when he testified that he

disregarded advice from his boss – an experienced industry vet who had previously worked as a

trader at Lehman Brothers – concerning the likelihood that Nomura was being dishonest in a

certain transaction. See Tr. at 741:15-742:16; Tr. 1128:8-11; see also Tr. 2375:7-9 (Marks: “My

supervisor was always warning me that people might say anything to convince you to pay more

for a bond than you really should be.”).3

         Finally, even if the government had established at trial that an objective, reasonable

investor would have provided comparable testimony about the “importance” of Gramins’

misstatements – which it never did – the counterparties’ use of the word “important” cannot be

viewed in a vacuum. Indeed, while counterparties claimed that information about Nomura’s

acquisition costs was “important” to them, they “very often” bought RMBS without knowing,

considering, or caring about this data point. See Tr. 1525:8-12; see also Tr. 939:18-23. Nor did

counterparties ever ask for written documentation to confirm this supposedly “important”

information. See, e.g., Tr. 1531:25-1532:8; Tr. 934:14-20; cf. United States v. Bogucki, No. 3:18-

cr-00021 (N.D.N.Y.), Feb 28, 2018 Hearing Tr. at 1014:9-10 (ECF No. 226) (the Court: “[I]f this

were so important to [the victim], why didn’t he put it in writing?”). In fact, when looking at the

trial record as a whole, it is clear that any additional information about a transaction would have

been welcomed as “important” to the counterparties. See, e.g., Tr. 1522:17-19 (Abbas wanted

“whatever information [he could] get [his] hands on”); Tr. 2334:11-13 (Marks testified that “every



3
  Curiously, in a separate transaction, Harrison suspected that a Nomura trader might have been lying to him but
decided to purchase the bonds anyway. See Tr. 1168:1-13. In that regard, it is difficult to square Harrison’s viewpoints
with the RMBS market at large when even his own opinions do not have a nexus to one another. Compare also Tr.
769:5-13 (it would have been “important” for Harrison to know the price at which Nomura purchased bonds); with
Tr. 1143:11-22 (“cost basis,” meaning the price at which he or another party previously purchased a bond, was not
relevant to Harrison “in the vast majority of instances”).


                                                           8
       Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 12 of 25



additional piece of information would be important to me and could affect my future negotiations”)

(emphasis added).

       This testimony dilutes the meaning of the word “important” as it relates to the definition

of materiality. See Tr. 2647:4-7 (the Court instructing the jury that “[t]o be material, a false

statement of fact must be of such importance that it could reasonably be expected to cause a

reasonable investor to act or not act in some way with respect to the transaction at issue”)

(emphasis added); see also id. at 2647:15-23 (“[T]he government must prove beyond a reasonable

doubt that there was a substantial likelihood a reasonable investor in the non-agency RMBS market

would view the misstated fact as one that significantly altered the total mix of information available

to the investor.”) (emphasis added); compare Tr. 825:24-826:1 (Harrison describing information

about Nomura’s acquisition cost as “helpful”). In other words, based on the record in this case,

the fact that counterparties testified that Gramins’ misstatements were “important” does not

necessitate a conclusion that a reasonable investor in the RMBS market would have found

Gramins’ misstatements to be material to their investment decisions.

         The government has therefore woefully failed to establish that a reasonable investor in

the RMBS market would have found Gramins’ misstatements to be material.

II.    The Court Should Enter a Judgment of Acquittal Because Gramins’ Due Process
       Rights Were Violated

       The Court should enter a judgment of acquittal for the additional reason that Gramins’ due

process rights were violated by the indictment in this case.

       The Due Process Clause dictates that “[n]o person shall be . . . deprived of life, liberty, or

property, without due process of law.” U.S. Const. amend. V. “A conviction fails to comport with

due process if the statute under which it is obtained fails to provide a person of ordinary

intelligence fair notice of what is prohibited, or is so standardless that it authorizes or encourages



                                                  9
       Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 13 of 25



seriously discriminatory enforcement.” Holder v. Humanitarian Law Project, 561 U.S. 1, 18

(2010) (citation omitted). Courts considering as-applied challenges utilize a two-prong test: “A

court must first determine whether the statute gives the person of ordinary intelligence a reasonable

opportunity to know what is prohibited and then consider whether the law provides explicit

standards for those who apply it.” Chatin v. Coombe, 186 F.3d 82, 87 (2d Cir. 1999) (citation

omitted).

       In this case, it is clear that a “person of ordinary intelligence” would have had no reason to

believe that engaging in commonplace negotiating tactics in the RMBS market was unlawful.

       A.      Neither Gramins nor Johnson Foreclose Gramins’ Due Process Arguments

       The government claims that the Appellate Decision somehow “undermines” Gramins’ due

process arguments because the Second Circuit stated that misrepresentations about a

counterparty’s bids or offers can be material. Gov. Br. at 6-8. The government is wrong,

       The Appellate Decision, which resolved a discrete Rule 33 dispute, did not even address

the sufficiency of the evidence underlying Gramins’ conviction, much less answer the question of

whether Gramins’ due process rights have been violated by the charges in this case. And, even if

the Second Circuit did rule on the sufficiency of the evidence against Gramins – which it clearly

did not – the government fails to explain how a 2019 opinion has any bearing on whether Gramins

was on fair notice of the illegality of conduct in which he engaged from 2010 to 2013, the time

period at issue in this case. Indeed, the Second Circuit itself commented on the “novel form of

prosecution” and the many “issues of first impression” it raised. Gramins, 939 F.3d at 454. The

Court’s inquiry here must focus on the legal landscape that existed at the time that Gramins

engaged in the charged conduct. See United States v. Lanier, 520 U.S. 259, 267 (1997) (“[T]he

touchstone is whether the statute, either standing alone or as construed, made it reasonably clear

at the relevant time that the defendant's conduct was criminal.” (emphasis added)); see also Inturri


                                                 10
       Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 14 of 25



v. City of Hartford, Conn., 365 F. Supp. 2d 240, 254-55 (D. Conn. 2005) (“[W]hen considering an

“as-applied” [due process] challenge, a court must consider the context in which the regulation

was enforced, i.e., it must evaluate the underlying conduct by reference to the norms of the subject

community.” (collecting cases)).

       The government further argues that Gramins’ due process argument is undermined by the

Second Circuit’s decision in United States v. Johnson, 945 F.3d 606 (2d Cir. 2019). Gov. Br. at

8-12. The government is again misguided.

         In Johnson, a former HSBC trader was convicted of wire fraud and conspiracy after he

misrepresented to a counterparty that HSBC would not “ramp the fix” – i.e., trade currency in such

a way as to artificially increase the currency’s fix price – in advance of converting a large volume

of U.S. dollars to British pounds for the counterparty at a publicly available fix rate. Id. at 1609-

10. On appeal, Johnson set forth two arguments as to why his due process rights were violated:

(i) that there is “no rule prohibiting trading ahead of a fix,” which is commonly known in the

industry as “front-running,” and (ii) that he was convicted of a “standardless crime” because the

government “is unable to explain when a fix transaction becomes criminal wire fraud.” Id. at 615.

        The Second Circuit quickly disposed of Johnson’s first argument because “Johnson was

not convicted of frontrunning. He was convicted of making material misrepresentations to [the

counterparty] about how HSBC would trade ahead of the fix and the price would be determined.”

Id. As for Johnson’s second argument, the Second Circuit held: “[T]he standard is clear: A

defendant who executes a fixing transaction engages in criminal fraud if he intentionally

misrepresents to the victim how he will trade ahead of the fix, thereby deceiving the victim as to

how the price of the transaction will be determined.” Id. at 616. Accordingly, Johnson’s judgment

of conviction was affirmed.




                                                 11
       Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 15 of 25



       In his Post-Appeal Brief, Gramins explained that Johnson is readily distinguishable from

this case for several reasons. See Post-Appeal Brief at 11-12. First, Johnson’s primary due process

argument was rejected because the conduct that he claimed was acceptable in the industry was

different from the conduct underlying his conviction, whereas, in this case, Gramins was indicted

for the exact same conduct that occurred regularly in the RMBS market and that no one thought

was illegal. Additionally, unlike in Johnson, no “clear” standard governed Gramins’ conduct, nor

did Gramins deceive any counterparties “as to how the price” of RMBS bonds “[would] be

determined.” See Johnson, 945 F.3d at 616. Instead, the trades in this case were executed at

agreed-upon, “all-in” prices, and the only conceivable deception pertained to the portion of the all-

in price that Nomura kept as a spread.

       In response, the government contends that Gramins has “conflate[d] due process and

willfulness” because “[w]hether or not Gramins’s co-conspirators believed in the illegality of their

own actions” has no bearing on whether Gramins’ due process rights were violated. Gov. Br. at

12. This misconstrues Gramins’ position. Gramins did not highlight the prevalence of the

negotiating tactics in order to make arguments concerning willfulness, but rather to emphasize

that, unlike in Johnson, there is no dichotomy between the conduct for which Gramins was

convicted and the conduct that he argues was so commonplace during the relevant time period that

he was not on fair notice of its illegality. Compare Johnson, 945 F.3d at 615-16 (“Johnson was

not convicted of frontrunning. . . . So we need not express an opinion on the law relating to

frontrunning in 2011.”).

       The government further argues that Johnson undermines Gramins’ due process argument

because: “The core principle in Johnson – articulated notwithstanding the absence of an applicable

regulation in that case – is that where ‘misrepresentations affected [a victim]’s decisionmaking




                                                 12
        Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 16 of 25



and deprived it of the right to control its assets,’ a prosecution does not offend due process.” Gov.

Br. at 12 (citing Johnson, 945 F.3d at 615-16). This argument can be easily rejected, as the

government is attempting to rely on a legal theory that is not at issue in this case.

        The “right to control” theory is a recognized “property” interest under the mail and wire

fraud statutes, which “prohibit ‘any scheme or artifice to defraud, or for obtaining money or

property by means of false or fraudulent pretenses, representations, or promises’ through mail or

interstate wire transmission.” United States v. O'Garro, 700 F. App'x 52, 53 (2d Cir. 2017) (citing

18 U.S.C. §§ 1341, 1343) (emphasis added). Under the “right to control” theory, “the withholding

or inaccurate reporting of information that could impact on economic decisions can provide the

basis for a mail [or wire] fraud prosecution.” United States v. Wallach, 935 F.2d 445, 463 (2d Cir.

1991); see also Johnson, 945 F.3d at 612 (upholding Johnson’s conviction because “the evidence

was sufficient to convict Johnson of wire fraud and conspiracy to commit wire fraud for depriving

[the counterparty] of the ‘right to control’ its assets”).

        The government, however, did not advance the “right to control” theory at the trial in this

case, and language addressing this theory was therefore not included in the jury instructions. Cf.

United States v. Jabar, No. 09-CR-170, 2017 WL 4276652, at *8 (W.D.N.Y. Sept. 27, 2017)

(government could not assert the “right to control” theory in its opposition to a Rule 29 motion

when it “did not pursue such a theory at trial” and the court “did not charge the jury on this theory”).

Thus, it is the height of irony for the government to argue that Gramins was on fair notice of the

illegality of his conduct based on a legal theory that even the government did not think was worth

pursuing at trial.




                                                   13
       Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 17 of 25



       B.      Bogucki Warrants Reconsideration of the Court’s Due Process Decision

       The Bogucki decision has far greater relevance to Gramins’ due process argument than the

Appellate Decision (an opinion that has absolutely nothing to do with due process), and is far more

factually similar to this case than Johnson.

       In Bogucki, in addition to holding that no reasonable juror could find that the defendant’s

misstatements were material, the court noted that the case raised due process concerns because

“the Government has pursued a criminal prosecution on the basis of conduct that violated no clear

rule or regulation, was not prohibited by the agreements between the parties, and indeed was

consistent with the parties’ understanding of the arms-length relationship in which they operated.”

2019 WL 1024959, at *7. Accordingly, the court decided that it “cannot permit this case to go to

the jury on such a basis.” Id.

       As described further below, the same logic in Bogucki applies to the government’s case

against Gramins. In fact, comments made by United States District Court Judge Charles Breyer,

who presided over the Bogucki trial, on the issue of due process are strikingly similar to comments

that the Court has made in this case:

 Judge Chatigny                                       Judge Breyer
  “[I]t would be helpful to me, from a big            “[The case is] a massive due process problem.
 picture standpoint, to have a better                 . . . I think [the government] should address
 understanding of why this is a criminal case. .      the fact that this is a criminal prosecution. . . .
 . . What makes this a criminal case as opposed       There may very well be a theory of civil
 to a civil case? . . . Why not leave it to [the      liability. But this is a criminal case. This is a
 victims] to bring a civil action if that’s in fact   criminal case. You have to show intent. You
 what happened? What is it about this that            have to show -- you have to show notice. You
 makes it wreak of criminal culpability? Why          have to do a lot of things to comport with due
 is this a criminal case rather than simply a         process.”
 civil case?”
                                                      United States v. Bogucki, No. 3:18-cr-00021
 Aug. 2, 2016 Hearing Tr. at 10:15-24; 11:25-         (N.D.N.Y.), Feb 28, 2018 Hearing Tr. at
 12:5 (ECF No. 212)                                   1013:9-16; 1014:22-1015:1 (ECF No. 226)
  “The lines have to be clear. . . . We're talking    “[T]he rules have to be very clear. Notice has
 about the line that separates criminal from          to be very clear. Lines have to be very clear,



                                                  14
       Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 18 of 25



 Judge Chatigny                                      Judge Breyer
 non-criminal. It has to be clear. You can't use     because when somebody crosses a line and is
 the criminal law to establish it. It's got to be    likely to end up in jail, you want that line to
 there beforehand.”                                  be clear.”

 Trial Tr. at 275:7-14                               Id. at 1013:18-21
  “[I]t’s not a question of what was in the mind     “I don't know that somebody goes to jail by
 of a committee at Nomura that sat down to           virtue of the fact that he didn't follow
 put together an aspirational statement that         company policy.”
 might appeal to customers.”
                                                     Id. at 1021:4-7
 Id. at 275:8-10
  “No one had ever been charged with doing            “[Y]ou can't you take a business and then,
 this, even though everybody did it, and             after the fact, you impose a set of rules on
 certainly nobody had ever been convicted of         them or views as to what they do and then
 doing it. They thought that it was okay, and        prosecute them for having done it before they
 the government has decided to use the               even know what the rules were. I mean, that is
 criminal law as a means of educating the            the essence of an improper prosecution as far
 people in this industry about where the line is.    as the Court is concerned.”
 Do we have a precedent for that? Is there any
 other area of securities regulation where the       Id. at 1031:2-6
 government proceeded by way of indictment
 rather than some lesser means?”

 Apr. 24, 2017 Hearing Tr. at 62:6-15 (ECF
 No. 372)
 “If the regulators believe that an area needs to    “It is wrong . . . and where I find fault with
 be better regulated, the way to do that is to       the Government, that they should assume the
 publish regulations for comment and get             role of nanny of the FX options market. We're
 feedback and give people notice. The way not        not here -- neither the Government, in its
 to do that is to say, ‘Well, let's pick a couple    prosecutions, nor the Court -- to try to create a
 of people and prosecute them, and then              web of procedures and policies that -- from,
 everybody will know where the line is if we         perhaps, a moral or an ethical system -- makes
 win, if we win.’ That's something that's very       some sense. . . . it's not up to the Courts and
 much in my mind as I think about this case.”        not up to the Executive Branch to create
                                                     laws.”
 Trial Tr. at 276:10-18
                                                     March 4, 2019 Hearing Tr. at 1039:20-
                                                     10:40:3 (Bogucki ECF No. 227)

       It is clear that the Court’s due process concerns here mirrored almost to a tee those

expressed by the court in Bogucki. This Court should therefore ignore the government’s misplaced




                                                    15
         Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 19 of 25



reliance on the Appellate Decision and Johnson and instead look to Bogucki as further support for

granting the Rule 29 motion on due process grounds.4

         C.       Gramins’ Due Process Rights Were Violated in This Case

         Remarkably, the government claims that there was nothing “new or surprising” about the

prosecution in this case. Gov Br. at 8. The overwhelming evidence at trial, however, demonstrates

just the opposite.

         Not a single Nomura witnesses had any idea that using misleading negotiating tactics was

unlawful. See, e.g., Tr. 343:4-5 (Dinucci “didn’t think [the tactics] were illegal”); Tr. 1777:25-

1778:2 (Chao “didn’t think that using those kinds of negotiating tactics was wrong”).5 As a result,

the indictment of Jesse Litvak was a “major development” in the RMBS industry that “received a

significant amount of attention.” Tr. 1777:9-19; see also Tr. 561:17 (RMBS traders were

“obviously surprised” at the news of the Litvak indictment). In fact, this novel theory of

prosecution was so shocking that upper management at Nomura seemingly questioned the

illegality of the conduct even after Litvak was indicted; not only did Nomura try to convince Caleb

Chao to remain at the bank after discovering that he made misrepresentations to counterparties,

see Tr. 1859:5-1860:6, but Conor O’Callaghan, a former Nomura salesperson and unindicted co-




4
  Judge Breyer’s comments on materiality are also similar to statements that have been made by this Court. Compare
Bogucki Feb 28, 2018 Hearing Tr. at 1026:7-16 (“The last thing I would say was the [alleged victim] is a particularly
gullible person. . . . He was lying to these people. He was puffing. He was being crafty . . . He was trying to work
them into a better deal.”); with Trial Tr. at 2986:22-2987:23 (this case it not about “widows and orphans,” but about
“sophisticated institutional investors that control billions of dollars” who “make huge sums of money on trades
exploiting the lack of information about the price they paid”).
5
  When questioned by the government, the Nomura witnesses all awkwardly testified that they never thought about
the relationship between their conduct and the law. See Tr. 1691:10-11 (Chao: “I wasn't thinking about it in legal
terms”); Tr. 1935:7-9 (“Q. Now, Mr. Feely, did you ever think about this practice in legal terms? A. No, I did not.”);
Tr. 176:5-7 (Dinucci: “I didn't think about the legality behind it when we were actually doing it.”). That questions of
legality never crossed their minds supports Gramins’ position on notice, as the practice apparently did not strike any
of the traders as close enough to the line to suggest such concerns.



                                                         16
            Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 20 of 25



conspirator in this case, continued working at Nomura long after Gramins was indicted. See Tr.

614:15-20.6

           Because no one thought that the conduct at issue was illegal, neither the Nomura RMBS

desk nor the market at large reacted to the negotiating tactics in a manner that would normally be

expected when felonious conduct is at play. There was no effort on the Nomura RMBS desk to

conceal the tactics; to the contrary, the tactics were openly discussed among junior and senior

traders and salespeople. See Tr. 287:14-23; 1889:1-8. Before Litvak, Nomura traders thought that

the biggest consequence they might face from using the tactics was a customer relations issue that

could result in getting put in the “penalty box,” a well-known practice where a counterparty would

stop sending orders to a broker-dealer for a period of time because the counterparty was displeased

with the dealer’s conduct. Tr. 168:25-169:5; 289:6-14; 348:17-20. However, even the penalty

box was of limited significance, as counterparties would typically resume engaging with the dealer

once “they deemed that [the dealer] had been punished well enough,” Tr. 169:3-5, and would

sometimes forgo the use of “the box” entirely if the economic value of trading with the dealer



6
    The viewpoints of the Nomura witnesses whom the government did not call to testify at trial further demonstrate that
    this prosecution was indeed both new and surprising, and refutes the government’s claims to the contrary. As the
    government is well-aware, these witnesses too had no idea that they could be prosecuted for using commonplace
    negotiating tactics:

          Nomura trader Jonathan Fleisher’s reaction to the Litvak indictment was “[e]xtreme shock and concern”
           because “[u]p to that point [he] had no idea what we were doing could have been considered securities fraud.”
           DX 3516T at 58:10-17 (Jonathan Fleisher grand jury testimony); see also DX 3516A at 6 (notes from
           government interview of April 30, 2015) (“FLEISHER was shocked to hear about the details of the Litvak
           case in or around January of 2013, because it didn’t register that Litvak’s conduct was remotely illegal.”);

          Nomura salesperson Conor O’Callaghan thought that the Litvak indictment was “big news” and “game
           changing.” DX3507D at 4 (notes from government interview of May 28, 2015);

          Nomura trader Eric Horowitz stated that “Nomura was ‘loose’ without rules before the Litvak case” and that
           “‘shading the market’ was a method of salesmanship.” DX3531B at 6 (notes from government interview of
           March 12, 2015); see also DX3531A (notes from government interview of February 19, 2015) (Horowitz’s
           attorney “did not think that Horowitz believed, prior to the Litvak indictment, that he was engaged in criminal
           activity”).



                                                            17
         Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 21 of 25



outweighed the remedial benefits of imposing the temporary punishment. Tr. 1096:25-1097:7.

Indeed, counterparties even recognized the humor in the fact that everyone in the market was

bluffing one another. See, e.g., Tr. 816:6-817:15 (Zach Harrison created widely circulated

animated videos that depicted humorous interactions in which dealers were “very likely dishonest”

with him, as well as deception used by the buy-side). This backdrop is impossible to square with

the government’s contention that “a person of ordinary intelligence” would have known that

Gramins’ negotiating tactics were illegal. See Gov. Br. at 12.7

         Given the undisputedly widespread and common use of the trading tactics at issue, the

government’s wildly arbitrary approach to regulating this conduct further supports Gramins’ due

process claims. See Post-Appeal Brief at 9-11 (detailing the inconsistency of the government’s

enforcement). This has ranged from no consequences at all, to FINRA inquiries, to SEC civil

actions, to criminal prosecutions. It is hard to imagine how Gramins could have been on fair notice

that he was committing a crime when even the government cannot decide on the appropriate

punishment for the conduct.8

         Finally, as Gramins argued in his Post-Appeal Brief, it is simply not credible that dozens

of RMBS traders from major Wall Street banks all decided that engaging in negotiating tactics



7
  The Court should also ignore the government’s argument that “Johnson reminds us that fraud statutes are more than
sufficiently clear to a person of ordinary intelligence.” Gov. Br. at 12. Gramins is clearly not arguing that the securities
and wire fraud statutes are unconstitutionally vague; he is arguing that the application of these statutes to his conduct
is unconstitutional. See Lanier, 520 U.S. at 266 (“[D]ue process bars courts from applying a novel construction of a
criminal statute to conduct that neither the statute nor any prior judicial decision has fairly disclosed to be within its
scope.”); see also United States v. Saathoff, 708 F. Supp. 2d 1020, 1035 (S.D. Cal. 2010) (“Although the honest
services statute is not unconstitutionally vague on its face . . . it is vague as applied to these defendants.”).
8
  For the reasons set forth in his initial Rule 29 motion, Gramins maintains that his only “post-Litvak” trade introduced
at trial was carefully conducted in accordance with the guidance that Nomura’s compliance department provided to
traders after Litvak was indicted. See ECF No. 476 at 13-15, 26-28. In short, Gramins and a senior salesperson
decided that Gramins should tell Wollman that “80-and-a-half is the best I can get them to you,” and that, if asked,
Gramins should neither reveal nor misrepresent Nomura’s spread. See GX 29F. This language adhered to the
instructions that Gramins had received from Nomura compliance personnel – i.e., that he could give counterparties
the price “to you” without saying more and avoid any misrepresentations. See Tr. 1846:23-1847:4.


                                                            18
         Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 22 of 25



was worth the risk of felony convictions and jail time. Nor would it make any sense whatsoever

that the counterparties, who owed fiduciary dues to their clients, would have reacted to being

criminally defrauded by simply putting broker-dealers “in the box” (so long as they would not

miss out on profitable trades) and creating cartoon videos. None asserted civil claims. In fact,

even after learning that the government believes that Nomura traders acted unlawfully,

counterparties did not hesitate to do business with them. See, e.g., Tr. 1886:2-7 (Abbas was still

trading with Caleb Chao at the time of trial); Tr. 2430:11-13 (Marks would still trade with Peters

if he could).

         The only logical and fair conclusion is that no trader in the RMBS market – Gramins

included – had notice that the conduct at issue in this case could result in a criminal indictment.9

The Court should therefore vacate Gramins’ conviction and dismiss the outstanding charges

against him.




9
 The driving force behind the first Litvak indictment was not that a counterparty had been victimized, but that Litvak’s
misstatements defrauded the Department of Treasury (“Treasury”) because some of his “victim” counterparties traded
RMBS through funds that were established under the Public-Private Investment Program (“PPIP”) created by the
Treasury during the financial crisis. See Jan. 28, 2013 DOJ Press Release, available at https://www.justice.gov/usao-
ct/pr/connecticut-rmbs-trader-charged-securities-fraud-defrauding-tarp-program (“As most Americans tried to keep
their heads above water during the financial crisis, Jesse Litvak is charged with trying to profit from the taxpayer-
funded bailout known as TARP. . . .The charges paint a picture of Litvak shamelessly lying to dupe the Government
into overpaying for mortgage securities with bailout funds.”).

This same theory was initially pursued against Gramins in the original indictment returned in this case. See ECF No.
2 at ¶ 25; see also Sept. 8, 2015 DOJ Press Release, available at https://www.justice.gov/usao-ct/pr/indictment-
charges-3-former-nomura-rmbs-traders-multiple-fraud-and-conspiracy-offenses (“The victims of this alleged
conspiracy include . . taxpayer-provided bailout funds that helped our nation to recover from the 2008 financial crisis.
The Government bought [RMBS] through TARP’s [PPIP] to unlock frozen credit markets during the financial crisis,
not to become a victim of this criminal scheme by these Nomura traders, and to overpay for securities.”). However,
after the Second Circuit in Litvak I rejected the government’s theory that Litvak’s misstatements were capable of
influencing the Treasury, see 808 F.3d at 172-74, a grand jury returned the first superseding indictment in this case,
which removed all references to the Treasury’s PPIP program. See ECF No. 115.

It is clear that the government’s theory of prosecution has been flawed since day one, and thus highly questionable
whether the Litvak line of cases would have ever been pursued had the government not overreached in the first instance
by seeking to criminalize common negotiating tactics in the RMBS market as somehow constituting a fraud on the
Treasury.



                                                          19
         Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 23 of 25



                                                        *****

         As this Court has opined, this case has always been better suited for – at most – a civil

lawsuit. While neither Gramins nor Nomura has been sued by any of the “victim” counterparties,

the SEC has asserted claims against Gramins, and that case remains pending. See SEC v. Shapiro,

No. 15-cv-7045 (S.D.N.Y).10 Those claims have serious potential consequences. Simply put,

Gramins has already suffered, and will continue to suffer long into the future, professionally,

psychologically, and financially as a result of the charges in this case.

         Gramins was placed on leave by Nomura in 2014 and, since that time, has endured the

shame of a criminal indictment, the overwhelming stress of preparing for a criminal trial, the

devastation of a felony conviction, and the complete heartbreak of the Second Circuit’s reversal

of this Court’s Rule 33 decision. Throughout this time, Gramins has watched his family suffer,

his finances deplete, and his professional opportunities vanish. After nearly six years of turmoil,

Gramins still has no clarity as to what his future holds. Instead, he has had no choice but to sit and

wait while others implicated by these cases have moved on with their lives. Indeed, even the

government – which devoted so much time and effort to this series of RMBS prosecutions, and

which has sustained only a single count of conviction among a total of 57 counts that were

submitted to juries in a total of four trials, has declared victory and moved on.11

         There is no question that Gramins’ world has already been turned upside down by this

prosecution. In fact, just last month – in the midst of trying to remain safe during the COVID-19



10
  Although the SEC dismissed its case against Tyler Peters in its entirety, it has declined to afford the same treatment
to Gramins.
11
  Several weeks after this Court vacated Gramins’ conviction, the former U.S. Attorney for the District of Connecticut
announced that, despite the government’s dismal track record, it nonetheless achieved its goal of “deterrence.” See
Jack Newsham, Former Conn. US Atty Deirdre Daly Joins Finn Dixon, Law360 (June 27, 2018), available at
https://www.law360.com/articles/1058033/former-conn-us-atty-deirdre-daly-joins-finn-dixon.



                                                          20
        Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 24 of 25



pandemic – Gramins and his family were forced to move from New York to North Carolina

because they are no longer able to afford New York’s high cost of living. Gramins’ career in the

financial services industry is over, and no matter the final outcome of this case, the stigma of his

criminal and civil charges means that he faces an uphill battle for the rest of his life both

professionally and personally.

        In short, enough is enough. Gramins has already been disproportionately punished for

engaging in conduct which was common and widespread, and which neither he nor anyone else in

the RMBS market believed to be criminal.          Rule 29, the United States Constitution, and

fundamental notions of fairness require that his conviction be vacated.

                                         CONCLUSION

        For the reasons set forth above, as well as those previously set forth in Gramins’ prior

briefings, the Court should grant his Motion for Reconsideration of the Court’s Ruling and Order

denying his Motion for a Judgment of Acquittal, and grant such other relief as the Court deems

just.



                                                     Respectfully submitted,

                                                     Mukasey Frenchman & Sklaroff LLP

                                                 By: /s/ Marc L. Mukasey
                                                    Marc L. Mukasey (CT29885)
                                                    Jeffrey B. Sklaroff (PHV08423)
                                                    Robert S. Frenchman (CT30437)
                                                    2 Grand Central Tower
                                                    140 East 45th Street, 17th Floor
                                                    New York, NY 10017
                                                    Tel (212) 466-6400

                                                     Attorneys for Michael Gramins




                                                21
       Case 3:15-cr-00155-RNC Document 555 Filed 04/17/20 Page 25 of 25



                                 CERTIFICATION OF SERVICE

       I hereby certify that on April 17, 2020, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF System.

Dated: New York, New York
       April 17, 2020

                                                      /s/ Marc L. Mukasey
                                                      Marc L. Mukasey
                                                      Mukasey Frenchman & Sklaroff LLP
                                                      2 Grand Central Tower
                                                      140 E. 45th St., 17th Floor
                                                      New York, New York
                                                      Tel (212) 466-6400
